DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Regarding claims 1-3, 6, 9, 10-13, 16, and 18-20, each of the claims is missing the “ and” after the last semicolon in the claim, thus making the claims and their dependents unclear. For example, in claim 1,
“testing constraints;
performance testing” should read
“testing constraints; and
performance testing”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: each limitation that uses “configured to” in claims 11-19, such as “a client device configured to” and “an event capture engine configured to”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 9, 11, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alegroth1 (Alegroth et al., “JAutomate: A Tool for System- and Acceptance-test Automation,” 2013 IEEE 6th International Conference on Software Testing, Verification and Validation (ICST), March 2013) in view of Lee (U.S. Patent No. 9,424,167).
Regarding claim 1, Alegroth discloses a method (JAutomate, a VGT tool that mitigates the need for writing scripts by combining image recognition with record and replay functionality for quick, robust and flexible script development and playback, p. 1, col. 2, par. 2) comprising:
presenting to a user through a client device a graphical representation of an output of executing software (VGT combines image recognition with scripts, for automated, scenario-driven, testing through a SUT's GUI, which allows the user to automate tests on a high level of system abstraction and emulate end-user behavior, p. 1, col. 1, par. 4);
applying computer vision to the at least one image to identify graphical elements in the graphical representation of the output of the executing software (JAutomate has two image recognition 
receiving user input indicating testing constraints for performance testing the software (for advanced users, p. 5, col. 1, par. 3, a screenshot of the script recorder within JAutomate's IDE, fig. 3, JAutomate provides features to tailor the high level scripts, e.g. manipulation of test script parameters, test suite support, conditional test execution and iterations, p. 5, col. 2, par. 1, JAutomate opens up new possibilities for monitoring of systems where it is unfeasible to use humans, e.g. to monitor memory usage during long-time tests or tests where input is given continuously to the SUT for longer periods of time, e.g. for 24 hours straight. Furthermore, JAutomate, and VGT, is perceived to be able to test non-functional properties of a SUT, e.g. usability, performance, etc, p. 7, col. 2, par. 3);
generating a script package based on the user interactions with the graphical elements in the graphical representation of the output of the executing software and the testing constraints (JAutomate automatically records all user interaction, e.g. mouse and keyboard events, with the SUT’s GUI. When the stop button, shown to the right of Figure 3, is pressed, the interactions are compiled into a script that can then be replayed automatically, p. 5, col. 1, par. 3);
forming one or more testing environments on one or more virtualized testbed machines according to the testing constraints (Similar to all VGT tools, JAutomate considers the system under test (SUT) as a blackbox [15], meaning that the tool does not require any knowledge about the SUT's internal architecture, components, development language, etc. The black-box approach is achieved through the high-level interaction of the tool, i.e. through the image recognition that allows the tool to provide input and observe output through the SUT's GUI. Consequently, all automated tests developed using JAutomate are executed in the same way as a human user would perform them, i.e. through the operating system's internal methods which makes the tool's interactions indistinguishable from a human user from the SUT's perspective, p. 6, col. 1, par. 2);

Alegroth1 does not expressly disclose capturing at least one image of the user interacting with the graphical representation of the output of the executing software; or
applying computer vision to the at least one image to identify user interactions with the graphical elements in the graphical representation of the output of the executing software based on the graphical elements identified in the graphical representation of the output of the executing software.
Lee teaches that it was known in the art to capture at least one image of the user interacting with the graphical representation of the output of the executing software (Systems and methods are provided which use optical character recognition (OCR), pattern matching, image matching, positional, and other visual and shape detection algorithms to learn a graphical user interface (GUI) of a software application with the intention of interacting with it repeatedly as a user would for the purpose of test automation, col. 5, ln. 9-15, The system then gathers visual information about the current state of these user input objects. ... user input objects are generally GUI fields or objects which are visually presented to a user and allow a user to manipulate the information inside the fields. The GUI fields or objects form part of the GUI interface of an application system. The automated test system interacts with the user input objects by following the patterns a user would follow to interact with the objects, such as by clicking buttons, selecting items, entering data, and checking/unchecking checkboxes. Specifically, the automated test system interacts with the user input objects in accordance with test parameters outlined in each of a plurality of test cases or test scenarios ... rather than requiring users or testers to capture object and field properties and information and define the interactions up front, the system 
applying computer vision to the at least one image to identify user interactions with the graphical elements in the graphical representation of the output of the executing software based on the graphical elements identified in the graphical representation of the output of the executing software (system then gathers visual information about the current state of these user input objects. For example, the state is the current presentation of a GUI user input object, such as an indication of whether a checkbox is checked or unchecked, whether a text field contains data inside itself or not, whether a field is editable or read only, whether a field is required or not, or the like, col. 5, ln. 25-32, The system can thus automatically determine object type, acceptable values, and other learned behaviors. The system will also store the learned capabilities, states or default values of the user input objects or fields, and make the objects/fields and associated capabilities available to testers for creating test scenarios and test cases during test development, col. 5, ln. 57-63, the automation tool 101 finds screenshot elements/objects via contour analysis (e.g., as shown and described in relation to FIG. 3B), for example by running contour analysis algorithms on the screenshot to identify all shapes. Contour analysis is a computer vision technique which can be used to determine objects found on a GUI page, col. 23, ln. 56-62).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Alegroth1 by including the capturing and applying computer vision as taught by Lee.

Regarding claim 6, Alegroth1 discloses conducting performance testing analysis by applying computer vision to output generated by executing script of the script package a plurality of times in the one or more testing environments (VGT combines image recognition with scripts, for automated, scenario-driven, testing through a SUT's GUI, p. 1, col. 1, par. 4, The first algorithm identifies images on the screen, p. 4, col. 2, par. 7); and
generating performance testing results based on the performance testing analysis (In order for JAutomate, and VGT as a technique, to be effective, the tool needs to be incorporated into the company's testing process and be used in a continuous integration fashion, p. 6, col. 2, par. 2, Furthermore, JAutomate, and VGT, is perceived to be able to test non-functional properties of a SUT, e.g. usability, performance ..., p. 7, col. 2, par. 3).
Regarding claim 8, Alegroth1 discloses wherein the testing constraints are defined by the user (for advanced users, p. 5, col. 1, par. 3, a screenshot of the script recorder within JAutomate's IDE, Fig. 3, JAutomate provides features to tailor the high level scripts, e.g. manipulation of test script parameters, test suite support, conditional test execution and iterations, p. 5, col. 2, par. 1, JAutomate opens up new possibilities for monitoring of systems where it is unfeasible to use humans, e.g. to monitor memory usage during long-time tests or tests where input is given continuously to the SUT for longer periods of time, e.g. for 24 hours straight. Furthermore, JAutomate, and VGT, is perceived to be able to test non-functional properties of a SUT, e.g. usability, performance, etc, p. 7, col. 2, par. 3).
Regarding claim 9, Alegroth1 discloses executing the script in the script package in the one or more testing environments according to the testing constraints as part of performance testing the software (In order for JAutomate, and VGT as a technique, to be effective, the tool needs to be 
generating performance testing results based on execution of the script in the script package in the one or more testing environments as part of performance testing the software (In order for JAutomate, and VGT as a technique, to be effective, the tool needs to be incorporated into the company's testing process and be used in a continuous integration fashion, p. 6, col. 2, par. 2, Furthermore, JAutomate, and VGT, is perceived to be able to test non-functional properties of a SUT, e.g. usability, performance ..., p. 7, col. 2, par. 3); and
providing the performance testing results to the user (In order for JAutomate, and VGT as a technique, to be effective, the tool needs to be incorporated into the company's testing process and be used in a continuous integration fashion, p. 6, col. 2, par. 2, Furthermore, JAutomate, and VGT, is perceived to be able to test non-functional properties of a SUT, e.g. usability, performance ..., p. 7, col. 2, par. 3).
Regarding claim 11, Alegroth1 discloses a system (JAutomate, a VGT tool that mitigates the need for writing scripts by combining image recognition with record and replay functionality for quick, robust and flexible script development and playback, p. 1, col. 2, par. 2) comprising:
a client device configured to present to a user a graphical representation of an output of executing software (VGT combines image recognition with scripts, for automated, scenario-driven, testing through a SUT's GUI, p. 1, col. 1, par. 4);
a user interaction identification engine configured to: apply computer vision to the at least one image to identify graphical elements in the graphical representation of the output of the executing software (JAutomate has two image recognition algorithms that are combined into an artifact called the Vizion Engine. The first algorithm identifies images on the screen, p. 4, col. 2, par. 7);

a performance testing computer vision-based testing package generation engine configured to generate a script package based on the user interactions with the graphical elements in the graphical representation of the output of the executing software and the testing constraints (JAutomate automatically records all user interaction, e.g. mouse and keyboard events, with the SUT's GUI. When the stop button, shown to the right of Figure 3, is pressed, the interactions are compiled into a script that can then be replayed automatically, p. 5, col. 1, par. 3);
a testbed machine configuration engine configured to form one or more testing environments on one or more virtualized testbed machines according to the testing constraints (Similar to all VGT tools, JAutomate considers the system under test (SUT) as a blackbox [15], meaning that the tool does not require any knowledge about the SUT's internal architecture, components, development language, etc. The black-box approach is achieved through the high-level interaction of the tool, i.e. through the image recognition that allows the tool to provide input and observe output through the SUT's GUI. Consequently, all automated tests developed using JAutomate are executed in the same way as a human user would perform them, i.e. through the operating system's internal methods which makes the 
a testbed machine operation control engine configured to performance test the software in the one or more testing environments according to the testing constraints using the script package (In order for JAutomate, and VGT as a technique, to be effective, the tool needs to be incorporated into the company's testing process and be used in a continuous integration fashion, p. 6, col. 2, par. 2).
Lee discloses an event capture engine configured to capture at least one image of the user interacting with the graphical representation of the output of the executing software (Systems and methods are provided which use optical character recognition (OCR), pattern matching, image matching, positional, and other visual and shape detection algorithms to learn a graphical user interface (GUI) of a software application with the intention of interacting with it repeatedly as a user would for the purpose of test automation, col. 5, In. 9-15, The system then gathers visual information about the current state of these user input objects.... user input objects are generally GUI fields or objects which are visually presented to a user and allow a user to manipulate the information inside the fields. The GUI fields or objects form part of the GUI interface of an application system. The automated test system interacts with the user input objects by following the patterns a user would follow to interact with the objects, such as by clicking buttons, selecting items, entering data, and checking/unchecking checkboxes. Specifically, the automated test system interacts with the user input objects in accordance with test parameters outlined in each of a plurality of test cases or test scenarios ... rather than requiring users or testers to capture object and field properties and information and define the interactions up front, the system automatically captures the objects' location details and interprets the actions required based on knowledge gathered and learned about the objects and based on automated interactions of the system with the user input objects. The system can thus automatically determine object type, acceptable values, and other learned behaviors, col. 5, ln. 26-58); and

Regarding claim 16, Alegroth1 discloses a performance testing analysis engine (Furthermore, JAutomate, and VGT, is perceived to be able to test non-functional properties of a SUT, e.g. usability, performance ..., p. 7, col. 2, par. 3) further configured to:
conduct performance testing analysis by applying computer vision to output generated by executing script of the script package a plurality of times in the one or more testing environments (VGT combines image recognition with scripts, for automated, scenario-driven, testing through a SUT's GUI, p. 1, col. 1, par. 4, JAutomate has two image recognition algorithms that are combined into an artifact called the Vizion Engine. The first algorithm identifies images on the screen, p. 4, col. 2, par. 7); and

Regarding claim 18, Alegroth1 discloses the testbed machine operation control engine further configured to execute the script in the script package in the one or more testing environments according to the testing constraints as part of performance testing the software (In order for JAutomate, and VGT as a technique, to be effective, the tool needs to be incorporated into the company's testing process and be used in a continuous integration fashion i.e. the VGT scripts should be executed every time the system is rebuilt, p. 6, col. 2, par. 2);
a performance testing analysis engine configured to: generate performance testing results based on execution of the script in the script package in the one or more testing environments as part of performance testing the software (In order for JAutomate, and VGT as a technique, to be effective, the tool needs to be incorporated into the company's testing process and be used in a continuous integration fashion, p. 6, col. 2, par. 2, Furthermore, JAutomate, and VGT, is perceived to be able to test non-functional properties of a SUT, e.g. usability, performance ..., p. 7, col. 2, par. 3); and
provide the performance testing results to the user (In order for JAutomate, and VGT as a technique, to be effective, the tool needs to be incorporated into the company's testing process and be used in a continuous integration fashion, p. 6, col. 2, par. 2, Furthermore, JAutomate, and VGT, is perceived to be able to test non-functional properties of a SUT, e.g. usability, performance ..., p. 7, col. 2, par. 3).

means for presenting to a user through a client device a graphical representation of an output of executing software (VGT combines image recognition with scripts, for automated, scenario-driven, testing through a SUT's GUI, p. 1, col. 1, par. 4);
means for applying computer vision to the at least one image to identify graphical elements in the graphical representation of the output of the executing software (JAutomate has two image recognition algorithms that are combined into an artifact called the Vizion Engine. The first algorithm identifies images on the screen, p. 4, col. 2, par. 7);
means for receiving user input indicating testing constraints for performance testing the software (for advanced users, p. 5, col. 1, par. 3, a screenshot of the script recorder within JAutomate's IDE, Fig. 3, JAutomate provides features to tailor the high level scripts, e.g. manipulation of test script parameters, test suite support, conditional test execution and iterations, p. 5, col. 2, par. 1, JAutomate opens up new possibilities for monitoring of systems where it is unfeasible to use humans, e.g. to monitor memory usage during long-time tests or tests where input is given continuously to the SUT for longer periods of time, e.g. for 24 hours straight. Furthermore, JAutomate, and VGT, is perceived to be able to test non-functional properties of a SUT, e.g. usability, performance, etc, p. 7, col. 2, par. 3);
means for generating a script package based on the user interactions with the graphical elements in the graphical representation of the output of the executing software and the testing constraints (JAutomate automatically records all user interaction, e.g. mouse and keyboard events, with the SUT's GUI. When the stop button, shown to the right of Figure 3, is pressed, the interactions are compiled into a script that can then be replayed automatically, p. 5, col. 1, par. 3);

means for performance testing the software in the one or more testing environments according to the testing constraints using the script package (In order for JAutomate, and VGT as a technique, to be effective, the tool needs to be incorporated into the company's testing process and be used in a continuous integration fashion, p. 6, col. 2, par. 2).
Lee discloses means for capturing at least one image of the user interacting with the graphical representation of the output of the executing software (Systems and methods are provided which use optical character recognition (OCR), pattern matching, image matching, positional, and other visual and shape detection algorithms to learn a graphical user interface (GUI) of a software application with the intention of interacting with it repeatedly as a user would for the purpose of test automation, col. 5, ln. 9-15, The system then gathers visual information about the current state of these user input objects. ... user input objects are generally GUI fields or objects which are visually presented to a user and allow a user to manipulate the information inside the fields. The GUI fields or objects form part of the GUI interface of an application system. The automated test system interacts with the user input objects by following the patterns a user would follow to interact with the objects, such as by clicking buttons, selecting items, entering data, and checking/unchecking checkboxes. Specifically, the automated test 
means for applying computer vision to the at least one image to identify user interactions with the graphical elements in the graphical representation of the output of the executing software based on the graphical elements identified in the graphical representation of the output of the executing software (system then gathers visual information about the current state of these user input objects. For example, the state is the current presentation of a GUI user input object, such as an indication of whether a checkbox is checked or unchecked, whether a text field contains data inside itself or not, whether a field is editable or read only, whether a field is required or not, or the like, col. 5, ln. 25-32, the system can thus automatically determine object type, acceptable values, and other learned behaviors. The system will also store the learned capabilities, states or default values of the user input objects or fields, and make the objects/fields and associated capabilities available to testers for creating test scenarios and test cases during test development, col. 5, ln. 57-63, the automation tool 101 finds screenshot elements/objects via contour analysis (e.g., as shown and described in relation to FIG. 3B), for example by running contour analysis algorithms on the screenshot to identify all shapes. Contour analysis is a computer vision technique which can be used to determine objects found on a GUI page, col. 23, ln. 56-62).
s 2, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alegroth1 in view of Lee, as applied to claims 1 and 11 above, and further in view of Moorthi (U.S. Patent Application Publication No. 2014/0282400).
Regarding claim 2, Alegroth1 as modified by Lee discloses the system as set forth above.
Alegroth1 does not expressly disclose wherein the script package includes first script for executing a first version of the software and second script for executing a second version of the software, the method further comprising:
executing the first script corresponding to the first version of the software in a first testing environment of the one or more environments;
executing the second script corresponding to the second version of the software in a second testing environment of the one or more environments concurrently with executing the first script in the first testing environment; and
comparing first output of executing the first script in the first testing environment to second output of executing the second script in the second testing environment to split test the software as part of performance testing the software.
Moorthi teaches that it was known in the art wherein the script package includes first script for executing a first version of the software and second script for executing a second version of the software (In one implementation, the script is executed against both a synthetic environment (e.g., started by System 100) and a running production environment, [0048]), the method further comprising:
executing the first script corresponding to the first version of the software in a first testing environment of the one or more environments (the script is executed against... a synthetic environment, [0048]);
executing the second script corresponding to the second version of the software in a second testing environment of the one or more environments concurrently with executing the first script in the 
comparing first output of executing the first script in the first testing environment to second output of executing the second script in the second testing environment to split test the software as part of performance testing the software (the analysis component can be configured to execute a standardized qualification script to determine environmental differences as well as versioning differences, among other options. In one implementation, the script is executed against both a synthetic environment (e.g., started by System 100) and a running production environment to determine whether the code, application(s), and/or software is being developed and tested with the same parameters (including, e.g., environmental parameters, matching database versions, database contents, screen sizes, disk capacity, library versions, etc.) as where the software is actually deployed, [0048]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Algoroth1 as modified by Lee by including the scripts as taught by Moorthi.
One of ordinary skill would have been motivated to make the combination, in order to provide consistent testing, development, and execution of software ([0006], Moorthi).
Regarding claim 10, Moorthi discloses conducting performance testing analysis by comparing a plurality of testing environments of the one or more testing environments in which the script package is executed according to the testing constraints (the analysis component can be configured to execute a standardized qualification script to determine environmental differences as well as versioning differences, among other options. In one implementation, the script is executed against both a synthetic environment (e.g., started by System 100) and a running production environment to determine whether the code, application(s), and/or software is being developed and tested with the same parameters (including, e.g., environmental parameters, matching database versions, database 
generating performance testing results based on a comparison of the plurality of testing environments in which the script package is executed according to the testing constraints (the analysis component can be configured to execute a standardized qualification script to determine environmental differences as well as versioning differences, among other options. In one implementation, the script is executed against both a synthetic environment (e.g., started by System 100) and a running production environment to determine whether the code, application(s), and/or software is being developed and tested with the same parameters (including, e.g., environmental parameters, matching database versions, database contents, screen sizes, disk capacity, library versions, etc.) as where the software is actually deployed, [0048]).
Regarding claim 12, Moorthi discloses wherein the script package includes first script for executing a first version of the software and second script for executing a second version of the software (In one implementation, the script is executed against both a synthetic environment (e.g., started by System 100) and a running production environment, [0048]), the system further comprising:
the testbed machine operation control engine configured to: execute the first script corresponding to the first version of the software in a first testing environment of the one or more environments (the script is executed against... a synthetic environment, [0048]);
execute the second script corresponding to the second version of the software in a second testing environment of the one or more environments concurrently with executing the first script in the first testing environment (the script is executed against both a synthetic environment (e.g., started by System 100) and a running production environment, [0048]); and
a performance testing analysis engine configured to compare first output of executing the first script in the first testing environment to second output of executing the second script in the second 
Regarding claim 19, Alegroth1 discloses a performance testing analysis engine (Furthermore, JAutomate, and VGT, is perceived to be able to test non-functional properties of a SUT, e.g. usability, performance ..., p. 7, col. 2, par. 3).
Moorthi discloses conduct performance testing analysis by comparing a plurality of testing environments of the one or more testing environments in which the script package is executed according to the testing constraints (the analysis component can be configured to execute a standardized qualification script to determine environmental differences as well as versioning differences, among other options. In one implementation, the script is executed against both a synthetic environment (e.g., started by System 100) and a running production environment to determine whether the code, application(s), and/or software is being developed and tested with the same parameters (including, e.g., environmental parameters, matching database versions, database contents, screen sizes, disk capacity, library versions, etc.) as where the software is actually deployed, [0048]); and
generate performance testing results based on a comparison of the plurality of testing environments in which the script package is executed according to the testing constraints (the analysis component can be configured to execute a standardized qualification script to determine environmental differences as well as versioning differences, among other options. In one implementation, the script is .
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alegroth1 in view of Lee, as applied to claims 1 and 11 above, and further in view of Alegroth2 (Alegroth et al., "Maintenance of automated test suites in industry: An empirical study on Visual GUI Testing," Information and Software Technology, Vol. 73, Feb. 2016).
Regarding claim 3, Alegroth1 as modified by Lee discloses the system as set forth above.
Alegroth1 also discloses receiving the user input for controlling performance testing of the software (for advanced users, p. 5, col. 1, par. 3, a screenshot of the script recorder within JAutomate's IDE, Fig. 3, JAutomate provides features to tailor the high level scripts, e.g. manipulation of test script parameters, test suite support, conditional lest execution and iterations, p. 5, col. 2, par. 1, JAutomate opens up new possibilities for monitoring of systems where it is unfeasible to use humans, e.g. to monitor memory usage during long-time tests or tests where input is given continuously to the SUT for longer periods of time, e.g. for 24 hours straight. Furthermore, JAutomate, and VGT, is perceived to be able to test non-functional properties of a SUT, e.g. usability, performance, etc, p. 7, col. 2, par. 3); and
generating the script package to include testing input (JAutomate automatically records all user interaction, e.g. mouse and keyboard events, with the SUT's GUI. When the stop button, shown to the right of Figure 3, is pressed, the interactions are compiled into a script that can then be replayed automatically, p. 5, col. 1, par. 3).
Alegroth1 does not expressly disclose including a test harness, and

Alegroth2 teaches that it was known in the art to include a test harness (The main reasons for the introduction of JAutomate were to lower test cost and to create a test harness for continuous system testing, p. 12, par. 3), and
generate the script package based on the test harness to include the testing input generated based on the test harness (The main reasons for the introduction of JAutomate were to lower test cost and to create a test harness for continuous system testing, p. 12, par. 3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Alegroth1 as modified by Lee by including the test harness as taught by Alegroth2.
One of ordinary skill would have been motivated to make the combination, in order to lower overall software development costs and provide positive effects on software quality (p. 1, Abstract, Conclusions, Alegroth2).
Regarding claim 13, Alegroth1 discloses the testing communication engine further configured to receive the user input for controlling performance testing of the software (for advanced users, p. 5, col. 1, par. 3, a screenshot of the script recorder within JAutomate's IDE, Fig. 3, JAutomate provides features to tailor the high level scripts, e.g. manipulation of test script parameters, test suite support, conditional test execution and iterations, p. 5, col. 2, par. 1, JAutomate opens up new possibilities for monitoring of systems where it is unfeasible to use humans, e.g. to monitor memory usage during long-time tests or tests where input is given continuously to the SUT for longer petiods of time, e.g. for 24 hours straight. Furthermore, JAutomate, and VGT, is perceived to be able to test non-functional properties of a SUT, e.g. usability, performance, etc, p. 7, col. 2, par. 3); and

Alegroth2 discloses including a test harness (The main reasons for the introduction of JAutomate were to lower test cost and to create a test harness for continuous system testing, p. 12, par. 3), and
to generate the script package based on the test harness to include the testing input generated based on the test harness (The main reasons for the introduction of JAutomate were to lower test cost and to create a test harness for continuous system testing, p. 12, par. 3).
Claims 4, 5, 7, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alegroth1 in view of Lee, as applied to claims 1 and 11 above, and further in view of Buege (U.S. Patent Application Publication No. 2017/0046254).
Regarding claim 4, Alegroth1 as modified by Lee discloses the system as set forth above.
Alegroth1 does not expressly disclose wherein the testing constraints include operation parameters for performing one or a combination of stress testing the software, soak testing the software, spike testing the software, configuration testing the software, and isolation testing the software.
Buege teaches that it was known in the art wherein the testing constraints include operation parameters for performing one or a combination of stress testing the software, soak testing the software, spike testing the software, configuration testing the software, and isolation testing the software (Bulk resource request traffic simulation can be performed by ... a script... Any resource used by a web app can be stressed by simulated resource requests, [0026]).

One of ordinary skill would have been motivated to make the combination, in order to improve the user experience ([0005], Buege).
Regarding claim 5, Buege discloses wherein the testing constraints specify emulating a plurality of devices of the same type in the one or more testing environments, and the software is performance tested across the plurality of devices by simultaneously executing the script across the plurality of devices (The technology disclosed supports ... number of simultaneous sessions ... web app emulation that emulates the sequence of web app resource requests and produces a realistic evaluation of user experience. Bulk resource request traffic simulation can be performed by ... a script, [0026]).
Regarding claim 7, Buege discloses wherein the testing constraints specify simulating a denial-of-service attack as part of performance testing the software and the one or more testing environments are controlled to simulate the denial-of-service attack (Bulk resource request traffic simulation can be performed by ... a script... Any resource used by a web app can be stressed by simulated resource requests, [0026], stress test loading would be interpreted by the site owner as a denial of service attack, [0070]). 
Regarding claim 14, Buege discloses wherein the testing constraints include operation parameters for performing one or a combination of stress testing the software, soak testing the software, spike testing the software, configuration testing the software, and isolation testing the software (Bulk resource request traffic simulation can be performed by ... a script... Any resource used by a web app can be stressed by simulated resource requests, [0026]).
Regarding claim 15, Buege discloses wherein the testing constraints specify emulating a plurality of devices of the same type in the one or more testing environments, and the software is performance tested across the plurality of devices by simultaneously executing the script across the plurality of devices (The technology disclosed supports ... number of simultaneous sessions ... web app emulation that emulates the sequence of web app resource requests and produces a realistic evaluation of user experience. Bulk resource request traffic simulation can be performed by ... a script, [0026]).
Regarding claim 17, Buege discloses wherein the testing constraints specify simulating a denial-of-service attack as part of performance testing the software and the one or more testing environments are controlled to simulate the denial-of-service attack (Bulk resource request traffic simulation can be performed by ... a script... Any resource used by a web app can be stressed by simulated resource requests, [0026], stress test loading would be interpreted by the site owner as a denial of service attack, [0070]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113